DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the set of claims received on 21 February 2022. Claims 1-20 are currently pending.
Drawings
	The drawings received on 21 February 2022 are accepted by the examiner.
Claim Objections
Claim 1 is objected to because of the following informality:
In line 1, it appears that the phrase “bone plating system” should read “A bone plating system.”
Claim 5 is objected to because of the following informality:
In line 2, it appears that the phrase “the anatomy” should read “an anatomy.”
Claim 17 is objected to because of the following informality:
In line 1, it appears that the phrase “where the bore” should read “wherein the bore.”
Claim 18 is objected to because of the following informality:
In line 1, it appears that the phrase “the at least one securing port” should read “wherein the at least one securing port.”
Claim 19 is objected to because of the following informality:
In lines 2-3, it appears that the phrase “the entire circumference” should read “an entire circumference.”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,253,305 in view of Guy et al. (U.S. Patent 9,358,053).
Claims 1-8 of U.S. Patent No. 11,253,305 disclose the claimed invention except for wherein the first bone plate is a suprapectineal plate, and wherein the second bone plate is a quadrilateral plate.
	Guy et al. disclose a bone plating system (200) for a patient comprising a first bone plate (212) sized and shaped to conform to a first bone portion (i.e. portion defined by 80, see Figure 13) of the patient, wherein the first bone plate is a suprapectineal plate (see Figure 13, and column 4, lines 20-21); a second bone plate (i.e. plate defined by 214, 215 and 216) sized and shaped to conform to a second bone portion (i.e. portion defined by 80, see Figure 13) of the patient, wherein the second bone plate is a quadrilateral plate (see Figure 13, column 1, lines 36-46, and column 4, lines 43-45); and at least one connecting bridge member (208 and 210) attaching the first bone plate to the second bone plate (see Figures 6-8 and 13, column 1, lines 36-46, and column 4, line 20 – column 6, line 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of claims 1-8 of U.S. Patent No. 11,253,305 with wherein the first bone plate is a suprapectineal plate, and wherein the second bone plate is a quadrilateral plate in view of Guy et al. in order to provide a well-known, obvious system for improving the buttressing of a fractured pelvic bone.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guy et al. (U.S. Patent 9,358,053).
Guy et al. disclose (as to claim 1) a bone plating system (200) for a patient comprising a first bone plate (212) sized and shaped to conform to a first bone portion (i.e. portion defined by 80, see Figure 13) of the patient, wherein the first bone plate is a suprapectineal plate (see Figure 13, and column 4, lines 20-21); a second bone plate (i.e. plate defined by 214, 215 and 216) sized and shaped to conform to a second bone portion (i.e. portion defined by 80, see Figure 13) of the patient, wherein the second bone plate includes at least one securing port (222) for receiving a fastener (82) at an angle less than about 90 degrees with respect to (i.e. due to the part spherical shape of 224) a surface (e.g. bone engaging surface) of the second bone plate, wherein the second bone plate is a quadrilateral plate (see Figure 13, column 1, lines 36-46, and column 4, lines 43-45); and at least one connecting bridge member (208 and 210) attaching the first bone plate to the second bone plate, wherein (as to claim 2) the suprapectineal plate is capable of conforming to a pelvic brim of the patient (see Figure 13, and column 4, lines 20-21) and the quadrilateral plate is capable of conforming to a quadrilateral surface of the patient (see Figure 13, column 1, lines 36-46, and column 4, lines 43-45), wherein (as to claim 3) the first bone plate has a first edge (i.e. top-most edge of 212 as best seen in Figure 7), a second edge (i.e. bottom-most edge of 212 as best seen in Figure 7), a first end (218), and a second end (220) with a width (i.e. width extending from top-to-bottom as best seen in Figure 7) extending generally between the first edge and the second edge, and a length (i.e. length extending from left-to-right as best seen in Figure 7) extending between the first end and the second end, the length being greater than the width (see Figure 7), wherein (as to claim 4) the first end and second end of the first bone plate are generally rounded having a convex shaped (i.e. generally rounded and convex shape as best seen in Figures 6-8) extending generally from a first bone engaging surface (240) to a first tissue engaging surface (i.e. surface opposite 240 as best seen in Figure 6) of the first bone plate, wherein (as to claim 5) the length of the first bone plate is defined as having one or more curves or twists (i.e. curves and twists as best seen in Figures 6-8) that conform the first bone plate to an anatomy of the patient, wherein (as to claim 6) the first bone plate further comprises a plurality of screw apertures (222, see Figure 7), wherein (as to claim 7) the plurality of screw apertures further include a screw head support surface (224) and a screw shaft clearance surface (i.e. surface defined between 224 and 240, see Figure 8), with the screw head support surface defining a screw head receiving volume (i.e. volume defined by 224, see Figure 8) and the screw shaft clearance surface defining a screw shaft receiving volume (i.e. volume defined between 224 and 240, see Figure 8), wherein (as to claim 8) the first bone plate further comprises a plurality of forming bridges (i.e. bridges defined by portions of 212 located between each instance of 222) adjacent and between the plurality of screw apertures (see Figure 7), wherein (as to claim 9) the plurality of forming bridges are capable of being plastically deformed thereby providing the first bone plate with a secondary configuration (see column 6, lines 5-8), wherein (as to claim 10) the secondary configuration of the first bone plate matches an anatomy of the patient (see Figure 12, and column 6, lines 5-8), and wherein (as to claim 15) the second bone plate further includes at least one reduction engaging aperture (226) capable of receiving a surgical instrument capable of applying a force to the second bone plate (see column 5, lines 49-56), and wherein (as to claim 16) the at least one securing port further comprises a bore (i.e. bore defined by interior opening of 222) extending from a second tissue engaging surface (i.e. surface opposite 240 as best seen in Figure 6) of the second bone plate to a second bone engaging surface (240) of the second bone plate, the bore extending in a direction (i.e. in a top-to-bottom direction as best seen in figure 6) substantially oriented toward a distal end (i.e. end defining 232) of the second bone plate and away from a proximal end (i.e. end defining 215) of the second bone plate (i.e. in a radial direction defined by the bore, the bore extends from a proximal to distal direction) (see Figures 6-8 and 13, column 1, lines 36-46, and column 4, line 20 – column 6, line 28).
Claims 1, 3, 6, 11-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo (U.S. Patent 10,251,687).
Guo discloses (as to claim 1) a bone plating system (see Figure 8) for a patient comprising a first bone plate (B1) sized and shaped to conform to a first bone portion (A5) of the patient, wherein the first bone plate is cable of being a suprapectineal plate (see Figure 8); a second bone plate (B5) sized and shaped to conform to a second bone portion (A4) of the patient, wherein the second bone plate includes at least one securing port (10.1) for receiving a fastener (i.e. a multiaxial locking screw) at an angle less than about 90 degrees with respect to (i.e. due to 10.1 being a multiaxial locking screw hole) a surface (e.g. bone engaging surface) of the second bone plate, wherein the second bone plate is a quadrilateral plate (i.e. due to it being secured to A4); and at least one connecting bridge member (C.1) attaching the first bone plate to the second bone plate, wherein (as to claim 3) the first bone plate has a first edge (i.e. top-most edge of B1 as best seen in Figure 8), a second edge (i.e. bottom-most edge of B1 as best seen in Figure 8), a first end (i.e. left-most end of B5 as best seen in Figure 8), and a second end (i.e. right-most end of B5 as best seen in Figure 8) with a width (i.e. width extending from top-to-bottom as best seen in Figure 8) extending generally between the first edge and the second edge, and a length (i.e. length extending from left-to-right as best seen in Figure 8) extending between the first end and the second end, the length being greater than the width (see Figure 8), wherein (as to claim 6) the first bone plate further comprises a plurality of screw apertures (B3.1, B3.2 and B3.3, see Figure 8), wherein (as to claim 11) the second bone plate is generally trapezoid shaped (see Figure 8, and column 15, lines 57-61) and further includes a distal end (i.e. bottom-most end of B5 as best seen in Figure 8), a proximal end (i.e. top-most end of B5 as best seen in Figure 8), a first side (i.e. left-most side of B5 as best seen in Figure 8), and a second side (i.e. right-most side of B5 as best seen in Figure 8) wherein the distal end and proximal are generally parallel to one another (see Figure 8) and the first side and the second side generally diverge from (i.e. in a direction toward B1) one another (see Figure 8), wherein (as to claim 12) the second bone plate further comprises a plurality of secondary screw apertures (4.1 and 10.1, see Figure 8), and wherein (as to claim 14) the second bone plate is defined by a plurality of internal struts (i.e. struts defined by portions of B5 extending from 4.1 to 8, and 10.1 to 9) defining a plurality of through-holes (8 and 9) extending from a second bone engaging surface (i.e. surface contacting A4) to a second tissue engaging surface (i.e. surface opposite that contacting A4) of the second bone plate (see Figures 8-11, and column 15, line 57 – column 21, line 39).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Guo (U.S. Patent 10,251,687), as applied to claim 12 above, in view of Lutz et al. (U.S. Patent 8,603,091).
	Guo discloses the secondary screw apertures being multiaxial screw apertures (see column 15, lines 1-14).
	Guo discloses the claimed invention except for wherein the plurality of secondary screw apertures further include a screw head support surface and a screw shaft clearance surface, with the screw head support surface defining a screw head receiving volume and the screw shaft clearance surface defining a screw shaft receiving volume.
	Lutz et al. teach the use of a bone plate (10) comprising a plurality of screw apertures (18), wherein the plurality of screw apertures further include a screw head support surface (18a) and a screw shaft clearance surface (i.e. surface defined between 18a and bone contacting surface, see Figure 3), with the screw head support surface defining a screw head receiving volume (i.e. volume defined by 18a, see Figure 3) and the screw shaft clearance surface defining a screw shaft receiving volume (i.e. volume defined between 18a and bone contacting surface, see Figure 3) (see Figure 3, and column 8, line 45 – column 9, line 9).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Guo with wherein the plurality of secondary screw apertures further include a screw head support surface and a screw shaft clearance surface, with the screw head support surface defining a screw head receiving volume and the screw shaft clearance surface defining a screw shaft receiving volume in view of Lutz et al. in order to provide a well-known, obvious means for seating a bone screw with respect to the second bone plate in a low-profile manner.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Guy et al. (U.S. Patent 9,358,053), as applied to claim 16 above, in view of Tang et al. (U.S. Patent Application Publication 2018/0042622).
	Guy et al. disclose the claimed invention except for wherein the bore further comprises a bore central axis extending through a center of the bore in a direction substantially oriented toward the distal end of the second bone plate and away from the proximal end of the second bone plate.
	Tang et al. teach the use of a bone plate (10) comprising a bore (i.e. bore defined by 61), wherein the bore further comprises a bore central axis (i.e. axis defined along 61) extending through a center of the bore in a direction substantially oriented away from a longitudinal axis (i.e. axis defined along 10) of the plate (see Figure 1, and paragraphs 0073-0074).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Guy et al. with wherein the bore further comprises a bore central axis extending through a center of the bore in a direction substantially oriented toward the distal end of the second bone plate and away from the proximal end of the second bone plate in view of Tang et al. in order to provide an angled bore capable of allowing for fixation of a fastener into hard bone.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775